Citation Nr: 1719699	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a July 2015 hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the appeal in September 2015 and July 2016 for further development. 


FINDINGS OF FACT

1.  A skin disability of tinea versicolor, was noted upon entry into service.

2.  It is not clear and unmistakable that the skin disability was not aggravated during service, as there is competent and credible evidence both for and against a finding that left ear hearing was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for aggravation of a skin disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

A Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

The Veteran contends that diagnosed tinea versicolor was aggravated by service.  A report of medical history upon enlistment dated in March 1974 indicates the Veteran had intermittent tinea versicolor on entry into service.  April 1975 service medical records show the Veteran complained of dry, scaly patches on his arms, assessed as possibly vitiligo.  December 1975 service medical records indicate the Veteran complained of an itchy rash, which was assessed as scabies.  June 1976 service medical records show the Veteran complained of a red rash across his chest and back that developed when he got hot.  That was assessed as tinea versicolor.  Reports of medical history and examination conducted upon separation from service in April 1978 indicate the Veteran had skin diseases, specifically noting fungus, which was KOH positive.  

The Veteran reported at a July 2015 hearing that he hardly noticed the skin disability prior to service, but that it progressively got worse during service, particularly from physical activity and from sweat.  At separation, the Veteran stated his arms, torso, and groin area were covered by the skin disorder.  The VA medical records indicate the Veteran continues to be treated for the skin disability.

In a March 2010 lay statement, the Veteran's former spouse reported that she knew the Veteran from approximately 1975 through 1980, and that his skin disability was present while he was on active duty.  She noted that the skin disability worsened significantly during that time, specifically when the Veteran became heated.

At an October 2016 VA examination, the examiner diagnosed the Veteran with tinea versicolor.  On examination, the examiner noted diffuse white pigmented macules coalescing into plaques from the mid to upper back bilaterally, consistent with tinea versicolor.  The examiner noted documentation that the Veteran had tinea versicolor upon entry into service, and had four documented recurrences of tinea versicolor while in service.  The examiner stated that these recurrences were consistent with intermittent tinea versicolor.  The examiner noted the lay statement of the Veteran's former spouse, but stated there was not enough documentation in the service medical records to justify her statement.  The examiner opined that there was not enough clinical evidence to indicate that the skin disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression or increased during service.  The examiner further stated the disability has followed its natural progression.

In this case, the skin disability of tinea versicolor was noted upon entry into service.  Service medical records document at least four recurrences of tinea versicolor, with the Veteran reporting it became worse when he got hot.  A credible statement provided by the Veteran's former spouse states that she observed the worsening of the skin condition.  The Board finds the October 2016 VA examiner's opinion of did not properly consider lay statements.  There is objective evidence of worsening of the condition while in service.  Although the VA examiner stated the skin disability had followed its natural progression, that examiner also stated that there was not enough clinical evidence to indicate it was not aggravated beyond its natural progression.

Therefore, the Board finds it is not clear and unmistakable that the preexisting skin disability of tinea versicolor was not aggravated during service.  Thus, service connection for aggravation of a skin disability must be granted.  38 C.F.R. § 3.306 (2016).

ORDER

Entitlement to service connection for aggravation of tinea versicolor during service is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


